NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO ANTONIO TORRES, AKA                   No.    17-70875
Rigoberto A. Lopez-Torres,
                                                Agency No. A028-432-506
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 9, 2019
                              Pasadena, California

Before: GRABER and WARDLAW, Circuit Judges, and ROBRENO,** District
Judge.

      Rigoberto Antonio Torres (Torres), a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (BIA) decision

affirming the Immigration Judge’s (IJ) finding that Torres was removable and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
ineligible for cancellation of removal because his conviction under Nevada

Revised Statutes Section 207.190 for felony coercion was categorically a “crime of

violence” aggravated felony. We grant the petition for review.

      1.     We have jurisdiction pursuant to 8 U.S.C. § 1252 because Torres’s

October 2017 pro se filings are timely petitions for review of the BIA’s reissued

decision denying him relief. Upon realizing that Torres never received its original

decision dated February 9, 2017, the BIA re-issued the decision on September 20,

2017. On October 6 and October 13, 2017, within thirty days of the reissued

decision, Torres filed two submissions with this court explaining that he did not

receive the original BIA decision, which he intended to challenge. Construing

these documents liberally, as we must, Hamilton v. Brown, 630 F.3d 889, 893 (9th

Cir. 2011), we construe them as timely petitions for review of the reissued BIA

decision. 8 U.S.C. § 1252(b)(1).

      2.     The BIA erred in concluding that Torres is removable. Contrary to the

BIA’s conclusion, a conviction for felony coercion, Nev. Rev. Stat. § 207.190, is

not categorically a “crime of violence” aggravated felony under 8 U.S.C. §

1101(a)(43)(F) and 18 U.S.C. § 16(a). The Nevada statute criminalizes conduct

beyond the more narrow federal definition of a crime of violence under Johnson v.

United States, which clarified that “‘physical force’ means violent force—that is,

force capable of causing physical pain or injury to another person.” 559 U.S. 133,


                                         2
140 (2010) (emphasis in original). The definition of “physical force” in Nevada’s

felony coercion statute includes non-violent, or de minimis, force. For example, in

Gramm v. State, the Nevada Supreme Court upheld a felony coercion conviction

for knocking a cell phone out of the victim’s hand twice. 410 P.3d 982 (Nev.

2018) (unpublished) (order). See also United States v. Edling, 895 F.3d 1153,

1159 (9th Cir. 2018) (holding that Nev. Rev. Stat. § 207.190 is not a crime of

violence under the sentencing guidelines and citing Gramm). 1

      PETITION GRANTED; REMANDED.




1
        The Supreme Court recently issued an opinion on the Johnson standard for
“physical force.” Stokeling v. United States, 139 S. Ct. 544 (2019). The Stokeling
Court did not overrule Johnson, noting that its “understanding of ‘physical force’
comports with Johnson.” Id. at 552. The Court held that the degree of force
required to commit robbery under Florida law necessitates the use of “physical
force.” Id. As illustrated in Gramm, Nevada felony coercion requires a lesser
degree of force than the “physical confrontation and struggle” at issue in Stokeling.
Id. at 553.

                                          3